DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021, 10/06/2021 and  10/15/2021 are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, in lines 10-14,  “the control unit controls the discharging of the power supply such that the discharging permission power amount in a first state where a numerical index, indicating a heathy state of the power supply, is smaller than a threshold”. The underlined limitation render the claim unclear. It is unclear what “a threshold value” is referring to or related with or associated with. The claim failed to clearly and precisely define the metes and bounds of the charging and discharging limits. Examiner considered the limitation as being upper and lower SOC charging limits/threshold. 
    Claim 1 recites, in line 3. “an aerosol generation source” and in line 14 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required. 
Claim 7 recites  in lines 10-12, “the control step controls the discharging of the power supply such that the discharging permission power amount in a first state where a numerical index, indicating a heathy state of the power supply, is smaller than a threshold”. The underlined limitation render the claim unclear. It is unclear what “a threshold value” is referring to or related with or associated with. The claim failed to clearly and precisely define the metes and bounds of the charging and discharging limits. Examiner considered the limitation as being upper and lower SOC charging limits/threshold. 
Claim 7 recites, in line 3. “an aerosol generation source” and in line 14 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required. 





Claim 8 recites in lines 10-12’ wherein the control step controls the discharging of the power supply such that the discharging permission power amount in a first state where a numerical index, indicating a healthy state of the power supply, is smaller than a threshold,”              The underlined limitation render the claim unclear. It is unclear what “a threshold value” is referring to or related with or associated with. The claim failed to clearly and precisely define the metes and bounds of the charging and discharging limits. Examiner considered the limitation as being upper and lower SOC charging limits/threshold. 
Claim 8 recites, in line 3. “an aerosol generation source” and in line 14 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux et al. (US 2016/0021934), hereinafter Cadieux, in view of  Ichikawa et al. (US 2014/0239908), hereinafter Ichikawa, 
               As to claims 1 and 7-8, Cadieux discloses in figure 3 (see figure below):-

    PNG
    media_image1.png
    306
    696
    media_image1.png
    Greyscale

            a power supply [power supply unit (72); see ¶0030] that is able to discharge power to a  heating resistor for generating an aerosol from an aerosol generating source [see ¶0030]
a control unit [control unit 16] that is configured to perform control to cause power discharge from the power supply to the heating resistor such that the power supply not fully discharger 
                   Cadieux doesn’t disclose explicitly, wherein a remainder which is obtained by subtracting an amount of power of the power supply when discharging of the power supply to the heating resistor is to be prohibited from an amount of power of the power supply in a state in which charge of the power supply has completed is defined as a discharging permission power amount, and wherein the control unit controls the discharging of the power supply such that the discharging permission power amount in a first state where a numerical index, indicating a healthy state of the power supply, is smaller than a threshold, is set to be equal to or larger than an amount of power required to be supplied to the heating resistor in order to empty the remaining amount of two of the aerosol generation source which is unused.



                 Ichikawa discloses in figure 1, wherein a remainder which is obtained by subtracting an amount of power of the power supply when discharging of the power supply to the heating resistor is to be prohibited from an amount of power of the power supply in a state in which charge of the power supply has completed is defined as a discharging permission power amount, and wherein the control unit controls the discharging of the power supply such that the discharging permission power amount in a first state where a numerical index, indicating a healthy state of the power supply, is smaller than a threshold, is set to be equal to or larger than an amount of power required to be supplied to the heating resistor in order to empty the remaining amount of two of the aerosol generation source which is unused. [As shown in figure 3, SOC upper limit value and Lower limit value are disclosed to  limit charging and discharging of the battery. The reminder amount of power is the region between the SOC Upper limit and the Lower limit; see  ¶0053-0056].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to limit charging and discharging of the battery of Cadieux as taught by Ichikawa to avoid variation in the SOC of the battery to enhance battery performance.  
               As to claim 2, Cadieux discloses in figure 1, wherein the first state is a state where the control unit detects deterioration of the power supply or suppresses the charging and the discharging of the power supply [see ¶0030].
         As to claim 3, Cadieux in combination with Ichikawa discloses, wherein the first state is a state in which the control unit detects a deterioration of the power supply.

         As to claim 5, Cadieux in combination with Ichikawa discloses, wherein the control unit prohibits the discharging when the state is reached in which the amount of power stored in the power supply reaches 10% of the amount of power stored in the power supply when the power supply is fully charged [noted that Ichikawa discloses discharging lower limit is 10%; see ¶0053-¶0058].
         As to claim 6,  Cadieux in combination with Ichikawa discloses, wherein the power supply that is in a state where deterioration has progressed from when it was brand new the control unit prohibits the discharging when the state is reached in which the amount of power stored in the power supply reaches 10% of the amount of power stored in the power supply when the power supply is fully charged [noted that Ichikawa discloses discharging lower limit is 10%; see ¶0053-¶0058]. 
         Cadeux and Ichikawa disclose the claimed  invention except for he discharging when the state is reached in which the amount of power stored in the power supply reaches 7% of the amount of power stored in the power supply when the power supply is fully charged.
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to choice the discharged threshold to be 7%, since it has been held that discovering an optimum value of a result effective variable involves only routine s-kill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
17.	Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Cadieux in view of Ichikawa, in view of Olson et al. (US 6,366,809), hereinafter Olson
As to claim 4, Cadieux in combination with Ichikawa discloses all of the claim limitations except, further comprising a plurality of light emitting elements, wherein the control unit changes a number of light emitting elements that are lit among the plurality of light emitting elements between a first case of a state in which the power supply is in a fully charged state or is in a predetermined state in which the remaining amount of power stored in the power supply is less than the amount of power in the fully charged state, and a second case of a state in which the remaining amount of power stored in the power supply is less than the amount of power stored in the power supply in the predetermined state.
        Olson discloses in figures 4-5, further comprising a plurality of light emitting elements, wherein the control unit changes a number of light emitting elements  [figure 5, element 62] that are lit among the plurality of light emitting elements between a first case of a state in which the power supply is in a fully charged state or is in a predetermined state in which the remaining amount of power stored in the power supply is less than the amount of power in the fully charged state, and a second case of a state in which the remaining amount of power stored in the power supply is less than the amount of power stored in the power supply in the predetermined state [noted that Olson discloses in figure 5,a display element (62) with plurality of  light emitting elements to display different colors to show battery status; see Col. 3, lines 21-45).
   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use plurality of battery status indicators in Cadieux’s apparatus so t ha ta user of the aerosol inhaler can determine the amount of remaining battery capacity by simply looking at the lights. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859